Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Mario Mata, Lily Mata, and/or All                      Appeal from the County Court at Law No. 2
 Occupants of 2804 Hubbard Circle, Austin,              of Travis County, Texas (Tr. Ct. No. C-1-
 TX 78746, Appellants                                   CV-18-000434). Memorandum Opinion
                                                        delivered by Justice Burgess, Chief Justice
 No. 06-18-00033-CV         v.                          Morriss and Justice Stevens, participating.

 Wells Fargo Bank, National Association, as
 Trustee for SABR Trust 2004-OP1,
 Mortgage Pass-Through Certificates, Series
 2004-OP1, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellants pay all costs of this appeal.


                                                       RENDERED JANUARY 10, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk